EXHIBIT 10.3

EXECUTION COPY

AMENDMENT TO CREDIT AGREEMENT

AMENDMENT, dated as of February 6, 2007 (this “Amendment”), to the Credit
Agreement, dated as of November 7, 2006 (the “Agreement”), among InPhonic, Inc.,
a Delaware corporation (the “Borrower”), the Lenders listed on the signature
pages hereof as Lenders, and Citicorp North America, Inc., as Administrative
Agent.

WHEREAS, the parties hereto have previously entered into the Agreement; and

WHEREAS, the parties have agreed to amend the Agreement pursuant to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1.    Definitions. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Agreement.

Section 2.    Effectiveness of the Amendment. This Amendment shall become
effective upon receipt by the Administrative Agent of (x) counterparts hereof
duly executed by: (i) the Borrower, (ii) each of the Guarantors, (iii) the
Administrative Agent, and (iv) each Lender, and (y) confirmation of the due
authorization of this Amendment by the Borrower and each Guarantor in form and
substance satisfactory to the Administrative Agent and the Lenders.

Section 3.    Amendment to the Agreement -.Definitions.

 

  (a) The definition of “Availability Period in Section 1.01 is hereby amended
and restated in its entirety as follows:

“Availability Period” means the period from and including the Closing Date to
the earliest of (A) the Maturity Date, (B) the date of termination of the
Commitments pursuant to Section 8.02 and (C) March 30, 2007.

 

  (b) The definition of “Interest Payment Date” in Section 1.01 is hereby
amended and restated in its entirety as follows:

“Interest Payment Date” means the first Business Day of each April, July,
October and January and the Maturity Date.

Section 4.    Amendments to Agreement – Delayed Draw. The penultimate sentence
of Section 2.01 is hereby amended and restated in its entirety as follows:

The Borrower shall, not later than March 30, 2007, have made up to two requests
for Loans which, in the aggregate, equal the full amount of the Facility.



--------------------------------------------------------------------------------

Section 5.    Amendments to Agreement – Post-Closing Covenants and Cash
Collateral Account.

 

  (a) Section 6.12(b)(i). The phrase “for a period of 90 days after the Closing
Date” in clause (x) of Section 6.12(b)(i) shall be replaced with the phrase:
“for a period commencing on the Closing Date and ending on February 28, 2007”.

 

  (b) Section 6.12(d). The phrase “within 60 days after the Closing Date and at
all times thereafter” in the first sentence of Section 6.12(d) shall be replaced
with the phrase: “by February 28, 2007 and at all times thereafter”.

 

  (c) Section 6.16. Section 6.16 is hereby amended and restated in its entirety
as follows:

“By March 30, 2007 and at all times thereafter, maintain the Cash Collateral
Account.”

 

  (d) Section 7.11(b). The phrase “90 days after the Closing Date” in
Section 7.11(b) shall be replaced with the phrase: “March 30, 2007”.

Section 6.    Representations and Warranties. The Borrower hereby repeats and
restates those representations and warranties set forth in Article V of the
Agreement, as if made on and as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date), which
representations and warranties are hereby incorporated herein by reference, as
if specifically set forth herein; provided that references to “the Agreement” in
any Loan Documents shall be and are deemed to mean the Agreement as amended
hereby. The Borrower hereby represents and warrants that, after giving effect to
this Amendment, no Default or Event of Default exists on the date of this
Amendment.

Section 7.    Consent of Guarantors. By signing below, each of the Guarantors
irrevocably consents and agrees to this Amendment.

Section 8.    Miscellaneous. This Amendment may be executed by one or more of
the parties to this Amendment on any number of counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Amendment is a Loan Document. The
Borrower shall pay or reimburse each of the Lenders and the Administrative Agent
for all of their reasonable out-of-pocket expenses in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
without limitation, the reasonable fees and expenses of Fried, Frank, Harris,
Shriver & Jacobson, LLP. The provisions of Sections 10.14 and 10.15 of the
Agreement are incorporated



--------------------------------------------------------------------------------

by reference into this Amendment mutatis mutandis. This Amendment shall not
constitute an amendment or waiver of any of the terms and provisions of the
Agreement and shall not be construed as a waiver or consent to any further or
future action on the part of the Borrower or any Guarantor, except to the extent
expressly set forth herein. Except as specifically set forth herein, all of the
terms and provisions of the Agreement and the other Loan Documents are and shall
remain in full force and effect and the Borrower and the Guarantors shall
continue to be bound by such terms and provisions.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

Borrower: INPHONIC, INC. By:  

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: Chief Executive Officer Guarantors: CAIS
ACQUISITION, LLC

By:

 

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: President CAIS ACQUISITION II, LLC By:  

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: President FON ACQUISITION, LLC

By:

 

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: President MOBILE TECHNOLOGY SERVICES, LLC
By:  

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: President

[Signature Page to Amendment to InPhonic Credit Agreement]



--------------------------------------------------------------------------------

SIMIPC ACQUISITION CORP.

By:

 

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: Chief Executive Officer STAR NUMBER, INC.
By:  

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: Chief Executive Officer 1010 INTERACTIVE,
LLC.

By:

 

/s/ David A. Steinberg

  Name: David A. Steinberg   Title: Chief Executive Officer

CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as a Lender

By:

 

/s/ Scot P. French

  Name: Scot P. French   Title: Managing Director / Vice President

GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as a Lender

By:

 

/s/ Kenneth Eberts

  Name: Kenneth Eberts   Title: Managing Director Goldman Sachs & Co.,
Attorney-in-Fact Goldman Sachs Credit Partners AP INPHONIC HOLDINGS, LLC, as a
Lender

By:

 

/s/ David J. Berkman

  Name: David J. Berkman   Title: Managing Partner

[Signature Page to Amendment to InPhonic Credit Agreement]